Citation Nr: 0941014	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.  

2.  Entitlement to service connection for peripheral 
neuropathy of the hands.  

3.  Entitlement to service connection for peripheral 
neuropathy of the feet.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for high cholesterol.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

All issues other than the issue of service connection for 
high cholesterol are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not indicate an association 
between the results of laboratory tests of the Veteran's 
cholesterol level and a disability.  


CONCLUSION OF LAW

The criteria for service connection for a disability 
involving cholesterol levels have not been met.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2009), § 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); McClain v. Nicholson, 21 Vet. App, 319 (2007).  

Under applicable regulations, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the record reveals no clinical statement that the 
Veteran has high cholesterol.  There are recordings of 
cholesterol laboratory test results.  Even assuming that 
these are elevated, the Board notes that mere symptoms, or 
laboratory findings such as a high cholesterol test, alone, 
do not in and of themselves constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 239 F.3d 1356 (Fed. Cir. 2001); Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  High cholesterol is a 
laboratory finding, and no evidence of record indicates that 
this laboratory finding is a disability.  See 61 Fed. Reg. 
20440, 20,445 (May 7, 1996) (supplementary information 
preceding Final Rule amending the criteria for evaluating 
endocrine system disabilities indicates that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory test results, and are 
not, in and of themselves, disabilities).  

The record contains no evidence attributing any disability to 
the Veteran's cholesterol levels at this time.

The Board has noted the Veteran's representative's October 
2009 argument that: 

[t]he appellant seeks service connection 
for his disability that is manifested by 
high cholesterol.  The appellant is shown 
to be service connected for diabetes, 
yet, VA has not obtained an opinion on 
whether the appellant's diabetes has 
contributed to the weight problems he 
currently suffers from, and if so, 
whether the medical complex of problems 
has in turn caused or aggravated his 
bodies cholesterol production and/or 
retention.  

This argument does not attribute the Veteran's cholesterol 
level to a disability.  Stating that diabetes may have caused 
or aggravated "cholesterol production and/or retention" is 
no more than saying that the Veteran may have a high 
cholesterol level caused by diabetes.  It is not an argument 
that he has a "disability" related to his cholesterol level 
other than his diabetes.  Service connection for diabetes has 
already been established.  

As to the reference to the Veteran's weight problems, a claim 
has not been developed by the RO for a weight disability.  As 
there has been no adjudication by the RO of a claim for 
service connection for a weight disability, the Board has no 
jurisdiction to address that issue.  See 38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002).  If the Veteran wishes to seek 
service connection for such disability he must first file a 
claim with the RO.  

For these reasons the appeal with regard to service 
connection for high cholesterol is denied.  There is no 
reasonable doubt to be resolved in this matter so the 
benefit-of-the-doubt rule is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in October 2005, prior to the 
initial adjudication by the RO.  That letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  Although the 
Veteran was afforded a afforded a VA medical examination in 
December 2005 with regards to the claims for service 
connection for hypertension, peripheral neuropathy, and 
erectile dysfunction, no examination was provided with regard 
to his claim for service connection for high cholesterol.  As 
explained above, high cholesterol is a laboratory finding, 
not a disability, and there is no association in the claims 
file between the Veteran's report of high cholesterol and any 
disability in the claims file.  The Board thus finds that 
there is no competent evidence of a current disability or 
persistent or recurrent symptoms of a disability as to this 
claim.  Hence, VA has no duty to provide an examination with 
regard to the Veteran's claim for service connection for high 
cholesterol.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for high cholesterol is denied.  


REMAND

The Veteran has asserted that his peripheral neuropathy, 
erectile dysfunction, and hypertension are the result of his 
diabetes mellitus.  

Service connection may be granted for a disability if 
competent evidence shows that such disability is due to or 
the result another disability for which service connection 
has been established.  38 C.F.R. § 3.310.  

Section 3.310 is heavily influenced by the Court's decision 
in Allen v. Brown, 7 Vet. App. 439 (1995).  In Allen, the 
Court stated held as follows:

that the term "disability" as used in 
[38 U.S.C.A.] § 1110 refers to impairment 
of earning capacity, and that such 
definition mandates that any additional 
impairment of earning capacity resulting 
from an already service-connected 
condition, regardless of whether or not 
the additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, shall be 
compensated.  

Allen, 7 Vet. App. 439 at 448.

The Court also explained as follows:  

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.  

Id.

In December 2005, the Veteran underwent a VA examination with 
regard to his erectile dysfunction, peripheral neuropathy, 
and hypertension.  The examiner rendered an opinion as to 
whether those disabilities were due to the Veteran's service 
connected diabetes mellitus.  That opinion is as follows:  
(a)  Hypertension not due to diabetes mellitus because it was 
diagnosed simultaneously and there is no evidence of renal 
insufficiency.  (b)  Decreased libido and erectile 
dysfunction not due to diabetes mellitus because it was 
diagnosed some years prior to the appearance of diabetes.  
(c)  Peripheral neuropathy not at least as likely as not due 
to his diabetes because of the recent onset of diabetes, the 
absence of appropriate temporal relationship, and the 
presence of normal Achilles tendon reflexes.  

Although this opinion tracks the language of § 3.310, the 
Board cannot determine if the examiner considered not only 
whether the Veteran's diabetes mellitus caused his peripheral 
neuropathy, hypertension or erectile dysfunction, but whether 
the Veteran's diabetes mellitus aggravated these conditions.  
That is, whether the extent of disability resulting from his 
peripheral neuropathy, hypertension, or erectile dysfunction 
is more severe because of his diabetes mellitus than would 
have been due to the natural progress of those conditions.  

On remand, the Veteran should be scheduled for another VA 
examination and an opinion should be obtained that addresses 
whether the Veteran's diabetes mellitus has caused or 
aggravated his hypertension, peripheral neuropathy, or 
erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with regard to his 
hypertension, peripheral neuropathy, and 
erectile dysfunction.  The claims file and 
a copy of this REMAND should be provided 
to the examiner.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's diabetes mellitus 
caused or aggravated his hypertension, 
peripheral neuropathy, or erectile 
dysfunction.  

Aggravation means that the severity of the 
Veteran's hypertension, peripheral 
neuropathy, or erectile dysfunction is 
greater than it would be if the Veteran 
did not have diabetes mellitus.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
regarding the opinion expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  

2.  Then readjudicate the Veteran's claims 
for service connection for diabetes 
mellitus, hypertension, and peripheral 
neuropathy of the hands and feet.  If the 
benefits sought are not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow for an appropriate time to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


